Opinion filed October 6, 2016




                                      In The


        Eleventh Court of Appeals
                                   ____________

                                No. 11-16-00268-CR
                                   ____________

                         RUDY TREVINO, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR47017


                      MEMORANDUM OPINION
      Appellant pleaded not guilty to the offense of retaliation. The jury found him
guilty, and the trial court assessed his punishment at confinement for a term of three
years in accordance with the terms of an agreement as to punishment. We dismiss
the appeal.
      This court notified Appellant that we had received information from the trial
court that Appellant had waived his right of appeal in this cause. We requested that
Appellant respond and show grounds to continue the appeal. Appellant’s counsel
has filed a response in which he states that he can find no grounds upon which to
continue this appeal. He also indicates that he can find nothing to indicate that
Appellant signed the waiver involuntarily or unknowingly.
      The documents on file in this court reflect that Appellant waived various
rights, including his right to appeal. These waivers were signed by Appellant, his
attorney, and the trial judge. Among the waivers is a “WAIVER OF RIGHT TO
APPEAL” in which Appellant affirmatively, “voluntarily, knowingly and
intelligently WAIVE[D] AND G[A]VE UP [HIS] RIGHT TO APPEAL.” The
documents therefore show that Appellant waived his right to appeal. Texas has
“long held that a valid waiver of appeal prevents a defendant from appealing without
the trial court’s consent.” Monreal v. State, 99 S.W.3d 615, 617 (Tex. Crim. App.
2003). A waiver of the right to appeal is valid if it was made voluntarily, knowingly,
and intelligently. Id. We note also that the trial court has not given Appellant
permission to appeal. Accordingly, we dismiss this appeal without further action.
See id. at 622–23; see also TEX. R. APP. P. 25.2(d).
      This appeal is dismissed.


                                                       PER CURIAM


October 6, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2